Exhibit 10.29

LOGO [g55132logo.jpg]

GMAC Long-Term Incentive Plan LLC

200 Renaissance Center, M/C482-B14-D46, Detroit, MI. 48265

December 31, 2009

Robert S. Hull

Re: GMAC Long-Term Incentive Plan LLC Long-Term Equity Compensation Incentive
Plan

Dear Rob:

 

1. You have been granted an Award under the GMAC Long-Term Incentive Plan LLC
Long-Term Equity Compensation Incentive Plan (the “Plan”). The grant date of
your Award is December 31, 2009 (“Grant Date”). A copy of the Plan is attached.
Capitalized terms not defined in this Award Letter will have the meanings as
defined in the Plan.

 

2. Your Award is granted to you as a matter of separate inducement and is not in
lieu of salary or other compensation for your services. By accepting this Award,
you hereby consent to any and all Plan amendments, vesting restrictions, and/or
any revision to any other term or condition of this Award Letter that may be
required to comply with any Federal law or regulation that may govern executive
compensation, including but not limited to Title VII of the American Recovery
and Reinvestment Act of 2009 and the Troubled Asset Relief Program, whether such
amendments, restrictions and/or revisions are applied prospectively or
retrospectively to this or prior Awards.

 

3. Your Award will become effective after you have signed and dated one copy of
this Award Letter and have returned the signed copy to

Nancy Bechtel

nancy.bechtel@gmacfs.com

(313) 656-3856

If you do not sign and return this Award Letter within 30 days of the date of
this Award Letter, or January 30, 2010, then we will assume that you do not want
this Award, and this Award will be null and void and without any further force
or effect.

 

4. Subject to requirements of any Federal laws or regulations that may govern
executive compensation, including but not limited to Title VII of the American
Recovery and Reinvestment Act of 2009 and the Troubled Asset Relief Program,
your Award is an RSU Award with 2.587 bps. Because Title VII of the American
Recovery and Reinvestment Act of 2009 currently limits the value of restricted
stock that may be awarded to certain executives, the Committee reserves the
right to adjust down the bps percentage underlying this Award without your
consent in order to comply with Federal law. If and when such an adjustment may
be required, you will be notified in writing.

 

5. Subject to requirements of any Federal laws or regulations that may govern
executive compensation, including but not limited to Title VII of the American
Recovery and Reinvestment Act of 2009 and the Troubled Asset Relief Program,
your RSU Award fully Vests on December 23, 2012 (“Vesting Date”), and will be
Paid on the later of the following.

 

Page 1 of 3



--------------------------------------------------------------------------------

Robert S. Hull

December 31, 2009

 

  •  

Within 75 days of the Vesting Date

 

  •  

Within 75 days of and in equal percentages as GMAC repayment of TARP obligations
in 25% increments.

 

6. The Committee reserves the right to change the Vesting Date or payment dates
shown above in order to comply with Federal Law. If and when such change may be
required, you will be notified in writing.

 

7. If your employment is terminated due to death or Disability, then your entire
Unvested Award will immediately Vest and be Paid within 75 days of this new
Vesting Date. You must designate a beneficiary where indicated in this Award
Letter. Your failure to do so will result in any payments as a result of your
death being made to your estate. Any subsequent change in your beneficiary
designation must be made in writing and communicated to the Plan Administrator
at the address above.

 

8. If your employment is terminated for any reason other than death or
Disability, your entire unvested or unpaid Award will be immediately forfeited.

 

9. You understand and acknowledge that your Award is subject to the rules under
Code Section 409A, and that you agree and accept all risks (including increased
taxes and penalties) resulting from Code Section 409A.

 

10. Your FY 2009 Award will be subject to and governed by the terms and
conditions of this Award Letter and the Plan. As a Participant, you agree to
abide by the terms and conditions of this Award Letter and the Plan. Please
indicate your receipt of the Plan and your acceptance of and agreement to the
terms and conditions of this Award Letter and the Plan, by signing in the
indicated space below within 30 days of the date of this Award Letter or by
January 30, 2010.

 

Sincerely yours, LOGO [g55132sig.jpg] Anthony S. Marino GMAC Group VP and Chief
HR Officer December 31, 2009

 

Page 2 of 3



--------------------------------------------------------------------------------

Robert S. Hull

December 31, 2009

 

I ACCEPT AND AGREE TO BECOME A PARTICIPANT IN THE GMAC LONG-TERM INCENTIVE PLAN
LLC LONG-TERM EQUITY COMPENSATION INCENTIVE PLAN (“PLAN”) AND WILL ABIDE BY THE
TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD LETTER.

 

/S/ Robert S. Hull

 

1/17/2010

Participant Signature (Required)   Date (Required)

Robert S. Hull

  Printed Name (Required)  

 

Page 3 of 3